On Remand from the Supreme Court

YATES, Presiding Judge.
This court, on June 16, 2000, affirmed the trial court’s judgment, without opinion. Steadman v. Central Alabama Title Co., 790 So.2d 378 (Ala.Civ.App.2000) (table). The Alabama Supreme Court has reversed this court’s judgment and has remanded the case. Ex parte Steadman, 812 So.2d 290 (Ala.2001). The judgment of the trial court is reversed and the case is remanded for further proceedings.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
CRAWLEY, THOMPSON, PITTMAN, and MURDOCK, JJ., concur.